NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                         ___________

                              No. 22-1858
                              __________

                          JOHN E. REARDON,
                                          Appellant

                                    v.

    GOVERNOR PHIL MURPHY; ATTORNEY GENERAL GURBIR S. GREWAL;
       B. SUE FULTON; JUDGE JOHN MCFEELEY; JUDGE ROBERT ZANE;
   JUDGE GEORGE SINGLEY; JUDGE JOHN MORRELLI; KRISDEN MCCRINK;
    JUDGE RYAN TRABOSH; PROSECUTOR ANDREW VIOLA; PROSECUTOR
     ROBERT GLEANER; PROSECUTOR STEVEN PETERSON; PROSECUTOR
   DANIEL LONG; PROSECUTOR MICHAEL JOYCE; PROSECUTOR MATHEW
   GINDELLE; SENATOR DAWN MARIE ADDIEGO; SENATOR JAMES BEACH;
SENATOR FRED MADDEN; ASSEMBLYWOMAN MARIA GREGG; ASSEMBLYMAN
     JOE HOWARTH; PROSECUTOR LAWRENCE LUONGO; JUDGE ZONIES;
      PROSECUTOR RICHARD DEMICHELE; PAUL DOUGHERTY, Prosecutor
               ____________________________________

             On Appeal from the United States District Court
                      for the District of New Jersey
                 (D.C. Civil Action No. 1:18-cv-11372)
              District Judge: Honorable Robert B. Kugler
              ____________________________________

            Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                            August 18, 2022

    Before: GREENAWAY, JR., PORTER and NYGAARD, Circuit Judges

                    (Opinion filed: August 30, 2022)




                              ___________
                                          OPINION *
                                         ___________

PER CURIAM

          John E. Reardon, proceeding pro se, appeals an order of the United States District

Court for the District of New Jersey denying his request for leave to file a motion for

recusal and dismissing the recusal motion itself. For the following reasons, we will

affirm.

          Reardon moved for reconsideration following the District Court’s dismissal of an

action in which he sought to have various traffic laws and regulations deemed

unconstitutional. He also filed a motion seeking the recusal of Judge Kugler. The

District Court denied the requests for reconsideration and recusal, and imposed a filing

injunction because of Reardon’s “vexatious and abusive history of filing

“frivolous motions, meritless complaints, and procedurally deficient actions” for more

than three decades, see Reardon v. Murphy, Civil No. 18-11372, 2019 WL 4727940, at

*4 (D.N.J. Oct. 21, 2019) ….” (ECF 130.) The order prohibited Reardon “from filing

any future motions in this or any other case without leave of the Court ….” (Id.)

Reardon did not appeal.

          But he continued to file letters and motions in the District Court. Among those

submissions was a letter seeking leave to file another motion for recusal (ECF 166), as

well as a new recusal motion itself. (ECF 168.) The District Court denied the request for


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                               2
leave to file and dismissed the motion for recusal. (ECF 173.) It concluded that Reardon

“has continually flouted this Court’s [filing injunction] by filing a motion without leave

of the Court and by filing multiple letters that are largely frivolous and

incomprehensible[.]” (Id. at 2.) The District Court also determined that Reardon’s

“general and conclusory allegations of bias[,] [which] … appear to be largely predicated

on this Court’s adverse judicial rulings[,] … do not present a valid basis for recusal under

28 U.S.C. § 144 or 455[.]” (Id.) Reardon timely appealed. 1 (ECF 174.)

       We have jurisdiction pursuant to 28 U.S.C. § 1291, and may affirm on any basis

supported by the record. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per

curiam).

       Setting aside the propriety of the District Court’s denial of Reardon’s motion for

leave to file the recusal motion, we nevertheless conclude that the District Court did not

abuse its discretion in determining that Reardon’s recusal motion lacked merit. Under 28

U.S.C. § 144, a judge must recuse if a party files a “sufficient affidavit” establishing that

the judge has a personal bias or prejudice against the party seeking recusal, or in favor of

the adverse party. 28 U.S.C. § 144; see also Jones v. Pittsburgh Nat’l Corp., 899 F.2d

1350, 1356 (3d Cir. 1990). A judge must also recuse where the judge’s impartiality

“might reasonably be questioned.” 28 U.S.C. § 455(a). A party seeking recusal need not

demonstrate that the judge is actually biased, but rather that he would appear to be biased


1
 Reardon’s opening brief mainly addresses the District Court’s dismissal of his
complaint and its imposition of the filing injunction. Those orders were entered on
September 27, 2019, and May 1, 2020, respectively. Reardon’s notice of appeal, filed on
May 3, 2022, is thus untimely as to those orders and we lack jurisdiction to review them.
                                              3
to “a reasonable person, with knowledge of all the facts.” United States v. Wecht, 484

F.3d 194, 213 (3d Cir. 2007) (quoting In re Kensington Int’l Ltd., 353 F.3d 211, 220 (3d

Cir. 2003)).

       In the recusal motion, Reardon generally alleged that Judge Kugler “ignor[ed] all

the law cited by the plaintiff that is in his favor and … repeatedly rul[ed] in favor of the

defendants when they are not entitled to the relief that they sought.” (ECF 168, at 9.) He

also listed numerous examples of rulings that were allegedly made as the result of Judge

Kugler’s bias. (Id. at 9-14.) But adverse rulings, without more, do not establish that

Judge Kugler had a personal bias or prejudice against Reardon, nor do they provide a

basis upon which to reasonably question Judge Kugler’s impartiality. See Securacomm

Consulting, Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d Cir. 2000); Liteky v. United

States, 510 U.S. 540, 555 (1994) (adverse rulings alone generally do not constitute a

sufficient basis for holding that a judge’s impartiality is in doubt). Accordingly, we

conclude that the District Court did not abuse its discretion in rejecting Reardon’s recusal

motion.

       For the foregoing reasons, we will affirm the judgment of the District Court.




See Fed. R. App. P. 4(a)(1)(B); Bowles v. Russell, 551 U.S. 205, 207-09 (2007).
                                              4